Case: 14-11531    Date Filed: 11/18/2014   Page: 1 of 2


                                                      [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11531
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:13-cr-00264-JA-GJK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

BRIAN K. HATTEN,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 18, 2014)

Before MARCUS, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 14-11531     Date Filed: 11/18/2014   Page: 2 of 2


      Robert Godfrey, appointed counsel for Brian Hatten, has filed a motion to

withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Hatten’s conviction and sentence are AFFIRMED.




                                          2